Citation Nr: 9924356	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  93-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a clam for service connection, on a direct basis, for 
a right hand disability.  

2.  Entitlement to service connection for a right hand 
disability, secondary to service-connected left knee 
disability.  

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with postoperative residuals of a bone graft 
and nonunion of the tibial tubercle, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered since 
December 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  These 
decisions held that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for right knee and right hand disabilities, and 
denied an increased rating for the veteran's service-
connected left knee disability. The veteran perfected his 
appeal on those issues.  

In August 1995, following preliminary review, the Board 
remanded the case to the RO for additional development.  
After that development was accomplished, the RO denied the 
claims again and the case was returned to the Board.  

In July 1997, the Board denied service connection for a right 
knee disability on the basis that no new and material 
evidence had been submitted that would warrant reopening that 
claim.  In the same decision, the Board remanded the issues 
of whether new and material evidence was submitted to reopen 
a claim of service connection, on a direct basis, for a right 
hand disability; entitlement to service connection for a 
right hand disability, secondary to service-connected left 
knee disability; and for an evaluation in excess of 40 
percent for left knee disability.  

The Board notes that the veteran, in October 1997, rescinded 
his power of attorney with his prior representative and 
submitted a signed VA Form 21-22 appointing the Disabled 
American Veterans as his representative for all issues at the 
VA as of that date.  

Upon completion of the development requested in the Board's 
July 1997 remand, the case again was returned to the Board 
for appellate determination.  


REMAND

The issues certified to the Board are whether new and 
material evidence has been submitted to reopen a claim for 
service connection, on a direct basis, for a right hand 
disability; entitlement to service connection for a right 
hand disability, secondary to service-connected left knee 
disability; and for an increased evaluation for left knee 
disability.  

A review of the claims file reveals that in August 1996 the 
RO denied a number of issues that are not currently in 
appellate status.  The veteran was notified of that decision 
and of his procedural and appellate rights by VA letter also 
dated in August 1996.  In October 1996, the veteran filed a 
statement in which he expressed his disagreement with the 
RO's August 1996 determination and submitted additional 
evidence in support of his contentions.  

In February 1997, the RO confirmed its August 1996 decision, 
and notified the veteran of the adverse determination and of 
his procedural and appellate rights.  In a statement received 
in March 1997 (prior to the issuance of the Board's July 1997 
decision/remand), the veteran expressed his disagreement with 
the RO's February 1997 rating decision, and also indicated 
that he would like a hearing before regional office 
personnel.  Unfortunately, it appears that the veteran's 
March 1997 statement was not associated with the claims file 
until after the file had been returned to the Board following 
its July 1997 remand to the RO.  Further, in VA Form 9, 
Appeal to Board of Veterans Appeals, which was received in 
April 1997, the veteran requested a hearing at the RO before 
a Member of the Board on the issues denied in the RO's 
February 1997 rating decision.  He was not afforded such 
hearing.  

On VA Form 21-4138, Statement in Support of Claim, received 
in July 1998, the veteran stated that he wished to appeal the 
claims that were denied in August 1996.  In a July 1998 
letter, the RO notified the veteran that his July 1998 
statement in which he expressed his disagreement with the 
RO's August 1996 rating decision was not timely filed.  

On review of the record, the Board construes the veteran's 
October 1996 statement as a timely filed notice of 
disagreement to the RO's August 1996 rating decision and 
notification letter pertaining to that decision.  See 
38 C.F.R. §§ 20.201, 20.302 (1998).  As the veteran has filed 
a timely Notice of Disagreement to the August 1996 decision, 
an appropriate Statement of the Case must be issued.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (1998).  

As regards the veteran's hearing requests, the Board notes 
that no RO hearing has taken place, either by RO personnel or 
by a Member of the Board.  Further, there is no indication 
that the veteran's requests for such hearings were limited to 
the issues denied by the RO in August 1996.  Thus, as the 
veteran has outstanding hearing requests that may involve the 
issues currently certified for appeal, a Board decision on 
those issues may not be rendered until clarification is made 
on whether the veteran still wants a hearing before RO 
personnel or before a Member of the Board, or both, and the 
issues involved.  

As regards the issue decided by the Board in July 1997, the 
Board notes that, if a hearing on that issue is held, the 
Board's decision as to that issue must be vacated, and 
another decision issued in its stead.  See 38 C.F.R. § 20.904 
(1998).  Hence, there is no preclusion to the RO rendering a 
decision with respect to that issue following receipt of any 
testimony on the issue.  

The Board regrets that a second remand will further delay the 
Board's decision in this appeal, but finds that such action 
is necessary to ensure that all due process requirements are 
met.

Accordingly, this case is hereby remanded to the RO for the 
following actions:

1.  The RO should issue to the veteran 
and his representative an appropriate 
Statement of Case with respect to the 
issues denied in its August 1996 rating 
action, citing to all pertinent legal 
authority and explaining the reasons and 
bases for its determinations.

2.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the earliest available opportunity.  
Unless the veteran responds, preferably 
in a signed writing, that he no longer 
desires a hearing, the hearing should be 
held.

3.  The RO should clarify with the 
veteran whether he also wants a hearing 
before a Member of the Board as to the 
issues denied in the RO's August 1996 
rating decision.  

4.  The RO should comply with all 
appropriate appellate procedures before 
the case is returned to the Board for 
further appellate consideration, 
consistent with the factors set forth 
above, to include providing to the 
veteran and his representative the 
appropriate opportunity for written 
response after any RO determination is 
rendered.

5.  The veteran and his representative 
are hereby reminded that appellate review 
of any issue not currently in appellate 
status may be obtained only if a timely 
substantive appeal is filed with respect 
thereto.

The purpose of this REMAND is to ensure that all due process 
requirements have been met, and it is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
on the remanded issues while the case in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




